1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reasons:
The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing.  See also MPEP 2422.03(a).
	Correction is required.  Upon submission of the required amendment to the specification, the Sequence Listing filed September 25, 2020 will be approved.
3.	The drawings are objected to because in Figure 19, to the right of the reaction arrow, “tryptophan” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	The abstract of the disclosure is objected to because at line 2, “and” should be inserted after the comma at the end of the line.  Correction is required.  See MPEP § 608.01(b).
5.	The disclosure is objected to because of the following informalities: At page 18, paragraph [0092], line 7, a legible copy of “tryptophan” should be inserted.  At page 19, paragraph [0097], line 8, a legible copy of “filtration” should be inserted.  Appropriate correction is required.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The structure of the silylating agent recited in claims 18 and 19 is unclear.  As named, the structure requires the N atom in the acetamide group to be tetravalent (i.e. with a trimethylsilyl group, two methyl groups, and the acetic acid group to be covalently attached).  Such a structure is inconsistent with the compound name, which does not indicate that the N atom is tetravalent.  Neither the compound name, nor any analogous tetravalent acetamide group, is listed in the Fluka Chemika catalogue, cited in the Information Disclosure Statement filed September 25, 2020.  Clarification of the intended claim scope is required.
7.	Claims 6, 15-17, and 19-22 are objected to because of the following informalities:  At claim 6, line 3, “forming” is misspelled.  At claim 15, line 4, and at claim 16, page 6 of the preliminary amendment filed May 5, 2021, line 12,  “fragment” should be deleted so as to be consistent with the terminology used in the independent claim.  In the independent claim, the final product, i.e. the peptide of formula (I), is not referred to as a “fragment”.  At claim 22, line 4, “pentafluorophenol” and “chlorotetrafluorophenyl” are misspelled.  Appropriate correction is required.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Dong (U.S. Patent Application Publication 2013/0123170) in view of Eggen et al (U.S. Patent Application Publication 2003/0018164) or Siwruk et al (U.S. Patent No. 5,516,891).  Dong teaches a growth hormone releasing peptide identical to Inventors’ Formula (I).  Dong’s peptides can be produced by techniques that are well known in the art.  See, e.g., paragraphs [0560] and [0749]; Table 1, Ex. No. 30; and claim 10.  Dong does not teach producing its peptides by liquid phase peptide synthesis.  Eggen et al teach that there are two methods of synthesizing peptides, i.e. on a solid support or in solution, each having its advantages and disadvantages.  Solution phase synthesis has the advantage of easier scale-up and less expense in terms of reagents and materials.  Eggen et al’s improvement on solution phase synthesis permits a wider choice of amino protecting group and more general applicability, and is less time consuming.  See, e.g., paragraphs [0002], [0003], [0007], and [0014].  Siwruk et al teach that liquid phase peptide synthesis of peptides containing 2-10 amino acids can be performed in the C-terminus to N-terminus direction, using Fmoc as the N-protecting group.  See, e.g., the Abstract; column 1, line 29 - column 2, line 4; and column 3, lines 45-59.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to produce Dong’s peptides by solution phase synthesis, because Dong does not set any limits on how the peptides are to be produced; because there are only two methods of producing the peptides of Dong, i.e. by solid phase and by solution phase methods, and it is prima facie obvious to choose from a number of identified, predictable solutions with a reasonable expectation of success (see MPEP 2143(I)(E)); and because Eggen et al and Siwruk et al teach solution phase methods of synthesizing peptides which have general applicability and would have been expected to be useful in the synthesis of peptides such as those taught by Dong.  Solution phase synthesis of peptides, such as the methods taught by Eggen et al and Siwruk et al, require an initial step of coupling two amino acids.  Therefore, the application of the solution phase synthesis methods of Eggen et al or Siwruk et al to the peptides of Dong will necessarily result in coupling two amino acids present in the peptides of Dong.  Note that claim 1 does not specify which two amino acids are to be coupled.
10.	Claim 23 is allowed.
Claims 4, 5, 7, 8, 10-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 15-17, and 20-22 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As set forth in the rejection of claim 1 in section 9 above, liquid phase synthesis of the peptide of Inventors’ Formula (I) is not taught by the prior art of record, but is deemed to be prima facie obvious.  Because liquid phase synthesis begins with the reaction of two amino acids forming at least part of the final peptide product, the coupling step of any two amino acids of the peptide of Formula (I), recited in claim 1, is therefore deemed to be prima facie obvious, as being a necessary step of liquid phase peptide synthesis.  However, the prior art of record does not provide any guidance or other type of suggestion to couple the two pairs of amino acids specifically recited in the dependent claims, i.e. (D)Bal plus (D)Trp, or Phe plus Apc.  Further, the prior art of record does not teach or suggest that silylating agents have general applicability as protecting groups in liquid phase peptide synthesis, and does not teach or suggest that silylating agents are routinely used as protecting groups for (D)Trp or Trp, or for H-Apc(X2)-OH or Apc.  With respect to claim 23, the prior art of record does not teach or render obvious peptides having the structures recited in the claim.  The specific combination of Boc protecting groups with an amidated C-terminus in formula (II); and the specific combinations of fragments, protecting groups and/or amidated C-terminus in the remaining formulae; are not taught or rendered obvious by the prior art of record.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 6, 2022